DETAILED ACTION
This communication is responsive to the application and amended claim set filed January 9, 2020.  Claims 1-20 are currently pending.
Claims 1-20 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2018/068392, filed July 6, 2018, which claims priority to EP 17181176.3, filed July 13, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 11, 13, and 20 are objected to because of the following informalities:  
In claim 11, line 1, the second “the” should be deleted.
In claims 13 and 20, “hP” should be changed to “hPa”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 8-10, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 8, 9, and 19, the limitation “the boron or aluminum compounds” lacks sufficient antecedent basis.  There is no initial recitation of this limitation in claim either claim 8 or claim 1, from which claim 8 depends.

Regarding claims 9 and 19, the word “include” in line 2 is indefinite because it is not clear if Applicant envisions boron or aluminum compounds other than those recited in claim 9.

Regarding claims 10 and 19, the limitation “the initiators” lacks sufficient antecedent basis.  There is no initial recitation of this limitation in claim either claim 10 or claim 1, from which claim 8 depends.
Because claim 17 depends from claim 10, it contains all of the limitations of claim 10 and is therefore indefinite for the reason claim 10 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2,545,144).
Regarding claims 1-4, 7, 8, 11, 12, and 14-16, Green teaches the following process:

    PNG
    media_image1.png
    563
    457
    media_image1.png
    Greyscale

(col. 13, lines 45-72.)  Volatiles, including the CO2, are removed from the polymerization mixture in the flash tank.  (col. 4, lines 48-56.)

Regarding claim 13, Green is silent as to the reaction pressure.  Thus, it is reasonable to infer that the pressure in the reactor is atmospheric pressure, or 1013 hPa, which is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2,545,144).
Regarding claim 5, Green teaches all of the limitations of claim 1.  (See paragraph 14 above, which is incorporated by reference herein.)
The difference between Example 2 of Green and claim 5 is that claim 5 recites that the multiolefin is isoprene, whereas Example 2 discloses a butadiene.  However, Green further teaches that isoprene (along with dimethyl butadiene) is a preferred multiolefin in the polymerization process.  (col. 5, lines 38-41.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted isoprene in place of the dimethyl butadiene in Example 2 of Green because Green lists both of them as preferred multiolefins.  (See MPEP 2143(I)(B).)

Regarding claim 6, Green teaches all of the limitations of claim 1.  (See paragraph 14 above, which is incorporated by reference herein.)
The difference between Example 2 of Green and claim 6 is that claim 6 requires that the isobutene be the only monomer, whereas Example 2 incorporates both isobutene and a butadiene.  However, Green also teaches that its process may be used to form homopolymers from isoolefins alone, preferably isobutylene.  (col. 5, lines 30-32.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the process of 

Regarding claim 18, as noted above, it is reasonable to infer that the pressure in the reactor is atmospheric pressure, or 1013 hPa, which is outside the claimed range.  However, one of ordinary skill in the art would look to optimize reaction parameters, including pressure.  For example, increasing the pressure would reduce the volatilization of the CO2 – a refrigerant – that is necessary to maintain the low polymerization temperature.  (See MPEP 2144.05(II)(A).)

Claims 9, 10, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2,545,144) as applied to claims 1 and 3 above, and further in view of Hickey et al. (WO 2007/022643).
Regarding claims 9, 10, and 17, Green teaches all of the limitations of claim 1.  (See paragraph 14 above, which is incorporated by reference herein.)
The difference between Example 2 of Green and the present claims is that Green teaches an aluminum halide as the catalyst, not one of the aluminum compounds of claim 9.  However, such catalysts are known in the art.  For example, Hickey teaches that catalysts for the polymerization of isobutylene and isoprene include not only AlCl3 (as is disclosed in Green), but also diethylaluminum chloride and ethylaluminum dichloride.  (pp. 5-6.)  Hickey further teaches that adding water to these catalyst further facilitates the polymerization process.  (p. 6.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a known catalyst system in place of the aluminum halide of Green with the expectation that polymerization would occur because the catalyst system of Hickey is known to catalyze isobutylene and isoprene.  (See MPEP 2143(I)(B).)

Regarding claim 19, Green teaches all of the limitations of claim 3.  (See paragraph 14 above, which is incorporated by reference herein.)  Green also teaches that the diluent is methyl chloride, which is a hydrochlorocarbon.
The difference between Example 2 of Green and the present claims is that Green teaches an aluminum halide as the catalyst, not one of the aluminum compounds of claim 9.  However, such catalysts are known in the art.  For example, Hickey teaches that catalysts for the polymerization of isobutylene and isoprene include not only AlCl3 (as is disclosed in Green), but also diethylaluminum chloride and ethylaluminum dichloride.  (pp. 5-6.)  Hickey further teaches that adding water to these catalyst further facilitates the polymerization process.  (p. 6.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a known catalyst system in place of the aluminum halide of Green with the expectation that polymerization would occur because the catalyst system of Hickey is known to catalyze isobutylene and isoprene.  (See MPEP 2143(I)(B).)

Regarding claim 20, Green is silent as to the reaction pressure.  Thus, it is reasonable to infer that the pressure in the reactor is atmospheric pressure, or 1013 hPa, which is within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763